 

 

 

‘40 248D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

  
   

 

JUL 12 202}

CLERK, US DISTRICT COURT

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA
SOUTHERN (MSTAICT OF CALIFORNIA

_ UNITED STATES OF AMERICA JUDGMENT IN A CRE CASE a7 _Seeuty

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 1987)

   

 

V.
RENE TLACOMULCO-AMADOR (1)

aka Froylan Euzman Garcia Case Number: 3:21-CR-10054-CAB

Heather L. Beugen, CJA
Defendant’s Attorney

REGISTRATION NO. 01330-5006

CT} ~

THE DEFENDANT:

(] was found in violation based upon conviction: in 21-CR-1017-CAB.

L] was found guilty in violation of allegation(s) No. after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 Committed a federal, state or local offense
2 Ylegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

July 9, 2021” 9

Date of Impesitioh of Sentence

HON. CATHY ANN BENCIVENGO
UNITED STATES DISTRICT JUDGE

 

 
- a
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RENE TLACOMULCO-AMADOR (1) Judgment - Page 2 of 2
CASE NUMBER: 3:21-CR-10054-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

THREE (3) MONTHS to run Concurrent to and THREE (3) MONTHS to run Consecutive to the sentence imposed in 21-
CR-1017-CAB. (Total custody term for 21-CR-1017-CAB and 21-CR-10054-CAB is SEVENTEEN (17) MONTHS).

OO

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at A.M. on

 

 

C1 asnotified by the United States Marshal.

The defendant shali surrender for service of sentence at the institution designated by the Bureau of
Prisons:

(1) onor before

O as notified by the United States Marshal.

CL] as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on : to

 

 

 

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:21-CR-10054-CAB
